

Exhibit 10(x)


EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made and entered into effective
as of January 22, 2019, by and between L. Kevin Cox (“you”) and General Electric
Company (the “Company”). Your employment will be subject to the terms and
conditions set forth herein.
1.Employment as Chief Human Resources Officer.
(a)    Effective on or before February 25, 2019, you will begin your employment
with the Company as Senior Vice-President and Chief Human Resources Officer,
reporting directly to the Company’s Chief Executive Officer (the “Effective
Date”). You agree to perform such duties and services as the CEO or the Board
may, from time to time, reasonably assign to you consistent with your position.
(b)    You agree that you will serve the Company faithfully, diligently and to
the best of your ability, that you will devote your full business time, energy
and skills exclusively to the business and affairs of the Company, and that you
will not participate in any activity detrimental to the best interests of the
Company. You may not participate in any other business activity, or serve on any
corporate, charitable, civic, community or industry boards, without the consent
of the CEO. The Company confirms consent to your continued service on the board
you have identified to the CEO.
(c)    Your principal office will be in Boston, MA, but you will travel to other
locations as necessary to fulfill your employment obligations under this
Agreement. In the event you relocate to the Boston area, the Company will
provide relocation assistance in accordance with the Company’s policies and
practices applicable to similarly situated officers.
2.    Compensation. As full compensation for all services provided and duties
performed, you will receive the following:
(a)    Base Salary. You will receive an annual base salary of $1,000,000 (“Base
Salary”), payable by the Company in accordance with its normal payroll
practices.
(b)    Annual Incentive Bonus. You will be eligible to receive an annual
incentive bonus, under the Company’s Annual Executive Incentive Program or any
successor or replacement program (“AEIP”), with a target of 200% of your Base
Salary, determined and paid in accordance with the Company’s normal procedures.
The AEIP payable to you for 2019 will not be less than $2,000,000.
(c)    Long Term Incentive Award. You will be eligible to participate in the
Company’s annual long-term incentive equity grant program beginning with the
2019 performance year. The grant date for your 2019 award will occur on the
first MDCC meeting after the Effective Date, and will have a targeted grant
value of $3.0 million. Awards after 2019 will have a targeted grant date value
of not less than $3.0 million, as determined in accordance with normal Company
procedures. The awards shall be delivered in equity (RSUs, stock options and/or
performance stock


 
 
 




--------------------------------------------------------------------------------





units) and have terms and conditions, including the mix of equity, consistent
with awards made to other similarly situated officers of the Company.
(d)    New Hire Awards. As further consideration for your joining the Company,
and in recognition of your anticipated contribution to the Company, you will
receive the following:
(i)    An initial lump sum payment of $1,500,000, less all applicable
withholdings and deductions, payable on or before 30 days from the Effective
Date and a second lump sum payment of $1,000,000, less all applicable
withholdings and deductions, payable on or before 30 days from the first
anniversary of the Effective Date, provided your employment has not terminated
prior to such first anniversary due to your leaving without Good Reason or
termination by the Company for Cause. If within two years of the Effective Date
you should you leave the Company without Good Reason (as defined in paragraph 3)
or be your employment is terminated by the Company for Cause (as defined in
paragraph 3), you will be required to reimburse to the Company a pro rata
portion of the net after-tax amount of these payment(s) made to you. The pro
rata portion shall be equal to 4.166% of such net after-tax amount multiplied by
the number of full months between your last day of employment and the end of
such two-year period.
(ii)    An award of stock options having a grant date fair value of $5,000,000
(as determined in accordance with normal Company procedures), which will vest in
three equal tranches on the first, second and third anniversary of the grant
date (which will be the Effective Date). The terms and conditions for this stock
option award shall be in accordance with the Company’s standard grant provisions
for similarly situated officers of the Company and as otherwise expressly stated
below.
(e)    Employee Benefits. You will be eligible to participate in all employee
benefit plans generally available to similarly situated officers of the Company.
3.    Termination. Your employment with the Company shall be “at-will” and may
be terminated hereunder by you, the Company, or the Board at any time and for
any reason, subject to the provisions of this Section. Upon termination of your
Employment, you shall be entitled to the compensation and benefits described in
this Section, and shall have no further rights to any compensation or any other
benefits from the Company.
(a)    Termination for Cause, Without Good Reason, Death or Disability. Your
employment hereunder may be terminated by the Company or the Board for Cause or
by you without Good Reason. If your employment is terminated by the Company or
the Board for Cause or by you without Good Reason, or due to your death or
disability, you shall be entitled to receive: (1) any accrued but unpaid Base
Salary which shall be paid in accordance with the Company’s regular payroll
procedures; (2) reimbursement for properly incurred and unreimbursed business
expenses, which shall be subject to and paid in accordance with the Company’s
expense reimbursement policy; and (3) such employee benefits (including equity
compensation), if any, to which you may be entitled under the Company’s employee
benefit plans; provided that, in no event shall you be entitled to any payments
in the nature of severance or termination payment (collectively referred to as
the “Accrued Amounts”).


 
2
 




--------------------------------------------------------------------------------





(b)    Termination Without Cause or for Good Reason. Your employment hereunder
may be terminated by you for Good Reason or by the Company or the Board without
Cause. In the event of such termination, you shall be entitled to receive the
Accrued Amounts and, subject to your compliance with your obligations under this
Agreement and your execution of a release of claims in favor of the Company and
its respective officers and directors in a form provided by the Company (the
“Release”), you shall be entitled to receive:
(i)    Payment of the $2,000,000 guaranteed 2019 AEIP payment under 2.b above
(if not already paid) at the time 2019 AEIP payments are made, payment of the
$1,000,000 new hire payment under 2.d(i) above (if not already paid) at within
the period set forth in 2.d(i), and the vesting of the new hire award of stock
options described in 2.d.(ii) above shall accelerate and shall be exercisable
through the end of the second calendar year following the year in which
termination occurs (or such longer post-termination exercise period as may be
provided in the award).
(ii)    If the termination occurs on or before March 1, 2022, then the vesting
of any and all long-term incentive awards granted under 2.c. above shall
accelerate, and any stock options so vested shall be exercisable through the end
of the second calendar year following the year in which termination occurs (or
such longer post-termination exercise period as may be provided in the award).
(iii)    If the termination occurs on or before March 1, 2022, then you will
receive a lump sum payment equal to 12 months of Base Salary and AEIP
(calculated at target), less all applicable deductions and withholdings, paid
within 60 days of your Termination Date. If the termination occurs after March
1, 2022, then you will receive the standard severance package applicable at that
time to similarly situated officers of the Company which currently includes 12
months of Base Salary.
(c)    “Cause” shall mean the occurrence of any of the following: (1) your
willful failure to perform your duties (other than any such failure resulting
from incapacity due to physical or mental disability) or comply with any valid
and legal directive of the Company or the Board; (2) your engagement, or the
discovery of your having engaged, in dishonesty, illegal conduct, or misconduct,
which, in each case, materially harms or is reasonably likely to materially harm
the Company; (3) your conviction of or plea of guilty or nolo contendere to a
crime that constitutes a felony (or state law equivalent) or a crime that
constitutes a misdemeanor involving moral turpitude; (4) your willful or grossly
negligent unauthorized disclosure of Confidential Information (as defined
below); (5) your material breach of any material obligation under this Agreement
or any other written agreement between you and the Company which materially
harms or is reasonably likely to materially harm the Company; or (6) your
willful material failure to comply with the Company’s written policies or rules,
as they may be in effect from time to time. Should the Company believe you have
engaged in conduct that violates sub-paragraphs (1), (5) or (6), it will provide
you with written notice of the circumstances providing grounds for termination
for Cause and you will have at least 30 calendar days from the date on which
such notice is provided to cure such circumstances.
(d)    “Good Reason” shall mean the occurrence of any of the following, in each
case without your written consent: (1) a material and permanent reduction in
your Base Salary;


 
3
 




--------------------------------------------------------------------------------





(2) any material breach by the Company of any material provision of this
Agreement or any material provision of any other agreement between you and the
Company; or (3) a material, adverse change in your authority, duties,
responsibilities or reporting relationships (other than temporarily while the
you are physically or mentally incapacitated or as required by applicable law);
provided, however, you cannot terminate your employment for Good Reason unless
you have provided written notice to the Company and the Board of the existence
of the circumstances providing grounds for termination for Good Reason and the
Company and the Board have had at least 30 calendar days from the date on which
such notice is provided to cure such circumstances. Such written notice to the
Company and the Board may be given at any time, and the Company hereby agrees
that no waiver or estoppel will be sought for the assertion of rights under this
paragraph at any time within the 36-month-period, following the initial
existence of the facts and circumstances that provide the basis for termination
under this paragraph.
(e)    Notice of Termination. Any termination of employment hereunder by any
party shall be communicated by written notice of termination (“Notice of
Termination”) to the other party hereto. The Notice of Termination shall
specify:
(i)    The termination provision of this Agreement relied upon;
(ii)    To the extent applicable, a summary of the facts and circumstances
claimed to provide a basis for termination of your employment under the
provision so indicated; and
(iii)    The applicable Termination Date.
(f)    Termination Date. Your “Termination Date” shall be
(i)    If the Company or the Board terminates your employment hereunder for
Cause, the date the Notice of Termination is delivered to you;
(ii)    If the Company or the Board terminates your employment hereunder without
Cause, the date specified in the Notice of Termination, which shall be no less
than 30 calendar days following the date on which the Notice of Termination is
delivered; provided that, the Company may provide you compensation in lieu of
notice; and
(iii)    If you terminate your employment hereunder with or without Good Reason,
the date specified in your Notice of Termination, which shall be no less than 30
calendar days following the date on which the Notice of Termination is
delivered; provided that, the Company may waive all or any part of the 30-day
notice period and provide you with payment in lieu thereof by giving written
notice to you. For all purposes of this Agreement, your Termination Date shall
be the date determined by the Company.
(g)    Notwithstanding anything contained herein, the Termination Date shall not
occur until the date on which you incur a “separation from service” within the
meaning of Section 409A.


 
4
 




--------------------------------------------------------------------------------





4.    Non- Competition: Non- Solicitation.
(a)    By executing this Agreement, you acknowledge that your employment
responsibilities provide you with the opportunity to be introduced to, become
familiar with and learn information about the Company’s proprietary and
confidential information that provides a competitive advantage to the Company,
and that during your employment you will provide unique services to the Company.
You further agree that given the nature of the Company’s businesses and current
communications technology, you can provide services from virtually any
geographic location. Therefore, you further agree that during your employment
and for a period of 12 months after the termination of your employment with the
Company (howsoever terminated), you will not, for or on behalf of yourself or
any person or entity with which you may become associated in any manner, whether
as a partner, owner, employee, agent, consultant or otherwise, enter into or
accept an employment position, provide services to, consult with, or engage in
any other business arrangement with an organization or person that competes with
the Company.
(b)    You agree that during your employment, and for a period of 12 months
after the termination of your employment with the Company (howsoever
terminated), you will not, for or on behalf of yourself or any person or entity
with which you may become associated in any manner, whether as a partner, owner,
employee, agent, consultant or otherwise (i) directly or indirectly solicit,
employ or retain, or have, cause, or assist any other person or entity to
solicit, employ or retain any person who is employed by or providing services to
the Company or who was employed by or provided services to the Company within
the 12- month period immediately prior to the Termination Date; or
(ii) otherwise induce or attempt to induce any individual to terminate or
diminish employment or service with the Company; unless such individual was laid
off or otherwise involuntarily terminated by the Company.
(c)    You represent and warrant to the Company and the Board that your
execution and delivery of this Agreement and the performance hereunder will not
be restricted by, or violate, any contract, arrangement, policy or understanding
with any person, including any former employer. You further agree that you will
not use any confidential information of any former employer in performing your
duties to the Company.
5.    Confidentiality. You acknowledge that you now have and will have access to
and become acquainted with proprietary and confidential information, which may
include trade secrets, regarding the Company and its customers (“Confidential
Information”) that constitutes a valuable asset of the Company and that is not
available to the public. Confidential Information includes, but is not limited
to, means any and all information or data, including, without limitation, trade
secrets, know-how, theories, technical, operating, marketing, financial or other
business information, plans, business and strategies, source codes, software
programs, computer systems, algorithms, formulae, concepts, creations, costs,
plans, materials, enhancements, research, specifications, works of authorship,
techniques, documentation, models and systems, sales and pricing techniques,
designs, inventions, discoveries, products, improvements, modifications,
methodology, processes, concepts, records, files, memoranda, reports, plans,
proposals, price lists, product development, project procedures, client,
supplier and employee lists and data and other personally identifiable
information, disclosed by or on behalf of the Company in connection herewith
that is confidential,


 
5
 




--------------------------------------------------------------------------------





proprietary or otherwise not publicly available, whether prepared or furnished
by or on behalf of the Company, and irrespective of the form or manner of
communication (whether written, verbal, electronic or otherwise), and regardless
of whether such information is specifically marked as confidential or
proprietary, and irrespective of whether such information is furnished before,
on or after the Effective Date. The term “Confidential Information” shall be
deemed to include any and all notes, analyses, compilations, copies, reports,
summaries, studies, communications, memoranda, forecasts, financials,
evaluations, interpretations or other documents, materials or records, in any
form or medium, prepared by you or on your behalf or that contain, reflect or
are derived from or based upon, in whole or in part, any information furnished
to you. Confidential Information shall not include information that becomes part
of the public domain through no breach of your obligations to the Company or any
misconduct of a third party.
6.    Permitted Conduct. Nothing in this Agreement shall prohibit or restrict
you from lawfully (a) initiating communications directly with, cooperating with,
providing information to, causing information to be provided to, or otherwise
assisting in an investigation by any governmental or regulatory agency, entity,
or official(s) (collectively, “Governmental Authorities”) regarding a possible
violation of any law; (b) responding to any inquiry or legal process directed to
you individually (and not directed to the Company) from any such Governmental
Authorities; (c) testifying, participating or otherwise assisting in an action
or proceeding by any such Governmental Authorities relating to a possible
violation of law; or (d) making any other disclosures that are protected under
the whistleblower provisions of any applicable law.
7.    Injunctive Relief. You acknowledge and agree that if any provision of
Sections 4 or 5 hereof are violated, the Company will immediately and
irreparably be harmed, will not have an adequate remedy at law and will be
entitled to seek immediate relief enjoining such violation or threatened
violation (including, without limitation, temporary and permanent injunctions
and/or a decree of specific performance) in any court or judicial body having
jurisdiction over such claim, without the necessity of showing any actual damage
or posting any bond or furnishing any other security. Any such relief shall be
in advance of and in aid of arbitration pursuant to Section 8, and without first
having to initiate arbitration and/or empanel and arbitrator.
8.    Arbitration. Except with respect to any claim that seeks injunctive or
other equitable relief in aid of arbitration pursuant to Section 7, claims that
any party to this Agreement now has or in the future may have against any other
party that are covered by the Company’s alternative dispute resolution process
(Solutions), including, without limitation, contract claims, tort claims, claims
for compensation, statutory employment claims, penalties or restitution and any
other claim under any federal, state or local statute, constitution, regulation,
rule, ordinance or common law that is not excluded under Solutions, in each
case, directly or indirectly arising out of or related to this Agreement, your
employment with the Company, the termination of your employment with the
Company, or your performance of duties for the Company, are subject to and will
be resolved by binding arbitration and not by a court or jury. Each party hereby
irrevocably consents and agrees to arbitrate any such covered claims through
binding arbitration, and forever waives and gives up its right to have a judge
or jury decide any covered claims.


 
6
 




--------------------------------------------------------------------------------





9.    Miscellaneous.
(a)    Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice): If to the Company: General Electric
Company, Attention: Michael Holston, Senior Vice President, General Counsel and
Secretary at 33-41 Farnsworth St., Boston, MA 02210. If to you: Attention: L.
Kevin Cox at your most recent address on file with the Company.
(b)    Entire Agreement. This Agreement contains the entire understanding and
agreement of the parties with respect to the subject matter hereof, and as of
the Effective Date, supersedes all negotiations, proposals and agreements
(whether written or oral) between them (or their respective affiliates or
representatives) relating to the subject matter hereof, except as specifically
provided herein. No agreements or representations (whether oral or otherwise,
express or implied) that are not expressly set forth in, but that relate to the
subject matter of, this Agreement have been made by either party. Any amendments
to this Agreement must be in writing and signed by the Chief Executive Officer
or his/her delegee.
(c)    Severability. If any one or more of the provisions of this Agreement is
invalid, illegal or unenforceable in any respect, it will be ineffective only to
the extent of such invalidity, illegality or unenforceability, and will not in
any way affect or impair the validity, legality and enforceability of the
balance of such provision or any other provision contained herein. Each party
will endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provision(s) (or such portion thereof) with such valid, legal and
enforceable provision(s), the economic effect of which on the respective parties
is as close as possible to that of the invalid, illegal or unenforceable
provision(s).
(d)    Governing Law. This Agreement shall be construed and interpreted
according to the laws of the state of New York.
(e)    Withholding. The Company may withhold from any amounts payable to you
under this Agreement any amounts which are required to be withheld for federal,
state or local taxes.
10.    Section 409A. The Agreement shall be interpreted and operated to reflect
the intent of the parties that all provisions of the Agreement shall comply with
Section 409A of the Internal Revenue Code of 1986, as amended, and any
regulations thereunder (“Section 409A”). The Company shall not have any
liability or obligation to you with respect to any taxes that may become payable
by you pursuant to Section 409A. Notwithstanding anything in this Agreement to
the contrary, if you are a “specified employee” for purposes of Section 409A and
if payment of any amounts under this Agreement is required to be delayed for a
period of six months after separation from service pursuant to Section 409A,
payment of such amounts shall be delayed as required by Section 409A, and the
accumulated amounts shall be paid in a lump sum payment within 15 days after the
end of the six-month period, or if earlier, upon your death. For all purposes
under this Agreement, reference to your “termination of employment” (and
corollary terms) with the Company shall be construed to refer to your
“separation from service” (as defined by Section 409A), and any


 
7
 




--------------------------------------------------------------------------------





right to installment payments under this Agreement shall be treated as a right
to a series of separate payments. In the event that any payment under this
Agreement may be paid in two calendar years, depending on the timing of
execution of a Release, such payment shall be made in the later calendar year.
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (b) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year; and (c) such payments shall be made on or
before the last day of your taxable year following the taxable year in which the
expense was incurred.




[Signature page follows]


 
8
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed or caused to be executed this
Agreement as of the date first written above.
 
General Electric Company
_/s/ _Amber Kagan______________ 
Name: Amber Kagan, on behalf of H. Lawrence Culp, Jr.
Title: Vice President
 
L. Kevin Cox
__/s/ L. Kevin Cox_______________
 
 











































    












[Signature page to Cox Employment Agreement]


 
 
 


